EXHIBIT 24 POWER OF ATTORNEY The officers and directors of Unify Corporation, whose signatures appear below, hereby constitute and appoint Todd E. Wille and Steven D. Bonham, and each of them, their true and lawful attorneys and agents, with full power of substitution, each with power to act alone, to sign and execute on behalf of the undersigned any amendment or amendments to this registration statement on Form S-8, and each of the undersigned does hereby ratify and confirm all that each of said attorney and agent, or their or his substitutes, shall do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities indicated on September 30, 2010. Signature Title /s/ TODD E. WILLE President, Chief Executive Officer and Director (Principal Todd E. Wille Executive Officer) /s/ STEVEN D. BONHAM Vice President and Chief Financial Officer (Principal Steven D. Bonham Financial and Accounting Officer) /s/ STEVEN D. WHITEMAN Chairman of the Board of Directors Steven D. Whiteman /s/ TIMOTHY P. BACCI Director Timothy P. Bacci /s/ ROBERT BOZEMAN Director Robert Bozeman /s/ RICHARD M. BROOKS Director Richard M. Brooks /s/ TERY R. LARREW Director Tery R. Larrew /s/ ROBERT J. MAJTELES Director Robert J. Majteles
